 

 

Case:19-04876-jwo Doc #:1-3 Filed: 11/20/19 Page1of2

Fill in this information to identify your case:

Debtors Tory __Danielle Gray F iL ED

First Namo Vixklle Name Last Namo

 

Rett fing) Fist Name Middle Namo Last Neme 2019 NOV 20 PM 3 29

WIGHELLE 1 WILSON, CLERK nec re
Gaza nunber U.S, BANKRUPTCY C ried ig

WESTERN DIST. OF MICHIGA

United States Bankruptcy Court for the: Western District of Michigan

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 125

{f you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a Joint case, both are equally responsible for supplying correct information,
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 406D), fill In the
information below.
, What do:you Intend to do with the property that
“secures a debt? Oa
Creditors QO) surrender the property.
* C) Retain the property and redeem it.

Oem of () Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and (explain):

|

Creditors (C) surrender the property. OQ No
a —_~ ~~~ [ Retain the property and redeem it. OC Yes
reperty an of () Retain the property and enter into a
securing debt: Reaffirmation Agreement.

() Retain the property and [explain):
Creditor’s () Surrender the property. OI No
— ~ O] Retain the property and redeem it. O Yes
Oey of O Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(CD Retain the property and {explain}:
Creditor's () Surrender the property. OQ) No
_— " oe - ~ =e (Retain the property and redeem it. O Yes
Ome of O Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CD Retain the property and [explain}:

 

 

 

 

Official Farm 108 Statamant of Intantion for Individuals Filina Under Chanter 7 nace 1
Case:19-04876-jwo Doc #:1-3 Filed: 11/20/19 Page 2of2

Debtor 1 Tory Danielle Gray Case number (if known)

First Name Middie Name Last Name

ea List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G- Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name: QO No
QO) Yes

Description of leased

property:

Lessors name: OU No
QO) Yes

Description of leased

property:

Lessor’s name: C) No

Description of leased OC) Yes

property:

Lessor's name: LL) No
C) Yes

Description of leased

property:

Lessor's name: Ol No

en sl ) Yes

Description of leased

property:

Lessor's name: CJ No

és “ 0 ves

Description of leased

property:

Lessor's name: OO No
QO) Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

» YMew ,

Signature of Debtor 1 Signature of Debtor 2

 

Date Date
Mi DD J YYYY MM/ OD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
